Citation Nr: 1714766	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbosacral degenerative joint disease (back disability).

2. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected back disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to the service-connected back disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1963 to October 1965. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before a Decision Review Officer in December 2010, but withdrew this request by correspondence received in September 2011.

These matters were before the Board in January 2015, where the issues on appeal were remanded for further development. The Appeals Management Center (AMC) readjudicated the claims in an April 2016 Supplemental Statement of the Case (SSOC), and returned the matters to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in his favor, the Veteran's current right hip disability, manifested by degenerative joint disease (DJD), is proximately due to his service-connected back disability.

2. Resolving all doubt in his favor, the Veteran's current right knee disability, manifested by DJD, is proximately due to his service-connected back disability.

3. Resolving all doubt in his favor, the Veteran's current left knee disability, manifested by DJD, is proximately due to his service-connected back disability


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hip disability, claimed as secondary to service-connected back disability, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2. The criteria for service connection for a right knee disability, claimed as secondary to service-connected back disability, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

3. The criteria for service connection for a left knee disability, claimed as secondary to service-connected back disability, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). As the Board's decision with regard to the Veteran's claims for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.


II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition. 38 C.F.R. § 3.310(a) (2016). Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease. Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Right Hip and Bilateral Knees

It is undisputed that the Veteran has current diagnoses of right hip degenerative joint disease, right knee degenerative joint disease, and left knee degenerative joint disease. See the August 2010 VA examiners' report with respect to each disability. 

The Veteran does not assert that his right hip, right knee or left knee disabilities had their onset during service, or are related to an in-service event or injury.  Rather, the Veteran contends that the right hip, right knee, and left knee pain are secondary to his service-connected lumbosacral degenerative joint disease.  

There are competing medical opinions of record addressing the etiology of the Veteran's claimed disabilities.  
In a January 2010 letter, Dr. J.J.C., the Veteran's private physician, indicated that he treated the Veteran for his back, hip and knee disabilities.  He noted that the Veteran required daily therapy for the right hip and was in need of replacement of both knees.  Dr. J.J.C. opined that the Veteran's right hip disability was as likely as not related to or aggravated by his service-connected back disability.  Dr. J.J.C. further opined that the Veteran's bilateral knee disability was as likely as not secondary to the back and hip disability.

A January 2010 letter from Dr. C.K. characterized the Veteran's right hip pain as "sharp intense pain" and noted it was "an additional primary problem[,] but also a secondary dysfunction complication from the lumbo-sacral spinal." Dr. C.K. also noted the "severe degeneration" of the Veteran's knees, and opined "that it is likely as not the lack of extension, immobility, and associated pain is secondary to back and hip condition."

The Veteran was afforded a QTC fee-based examination in August 2010 for his right hip and both knees. The Veteran reported he became aware of hip pain in the 1970s, and became aware of knee pain seven years prior to the examination. The examiner opined that the right hip, right knee, and left knee pain were less likely than not due to the service-connected low back disability.  Nevertheless, the examiner suggested that if the Veteran submitted medical records showing a pattern of continued complaint of knee pain, hip pain or back pain, a different opinion can be established.  

In response to the August 2010 examiner's opinion, the Veteran submitted addendum opinions from both Dr. J.J.C. and Dr. C.K.  In a November 2010 letter, Dr. J.J.C. emphasized that he had been treating the Veteran for nearly 40 years, and that in doing so, he has observed an "altered gait, decrease in coordination and balance, as well as the accompanying excess wear and strain on [the Veteran's] hip and knees due, more likely than not in [his] opinion, to [the Veteran's] service connected lower back disability."  He further noted that as his treating physician for nearly four decades, "I am in a position to render this opinion based on observations that span more than half of [the Veteran's] lifetime."  

In a December 2010 letter, Dr. C.K. reasoned that nearly four years of treating the Veteran allowed him to observe an "altered gait, decrease in coordination and balance, as well as the accompanying excess wear and strain on [the Veteran's] hip and knees due, more likely than not in [his] opinion, to [the Veteran's] service connected lower back disability." He further noted that his position as a Chiropractor allowed for observation of the effects of the back on the lower extremities.

In a March 2015 addendum opinion, a VA examiner opined that the right hip, right knee, and left knee disabilities were less likely than not caused or aggravated by his service-connected back disability.  The examiner referenced medical literature indicating the risk factors for degenerative joint disease included  "aging, genetics, overweight, previous fractures or injuries to the specific joint, and repetitive activities to the damaged joint such as squatting or twisting." The examiner further  noted that "[r]eview of the literature, including NIH, does not support degenerative joint disease (arthritis) in one joint (in this [case] the lumbar spine) specifically causing degenerative joint disease, in another joint (in this case right hip and bilateral knees), neither directly, nor due to favoring the unafflicted joint because of pain in the injured joint." 

In this case, the Board is not entirely satisfied with any of the above-referenced medical opinions.  On the one hand, with respect to the favorable January 2010 private opinions, and additional November 2010 and December 2010 private opinions, the Board notes Dr. J.J.C. and Dr. C.K. provided some clinical rationale for their conclusions [based on observations of altered gait and balance problems over a long period of time], but relatively little discussion of the clinical basis for establishing how impairment in one joint can in fact cause impairment in another.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  On the other, the August 2010 QTC examiner based his opinion largely on a lack of documentation of treatment (despite reading the statements of Dr. J.J.C. and Dr. C.K. referenced above), implying that medical evidence that showed a history of complaints could change his opinion.  

Similarly, the March 2015 VA examiner listed possible risk factors for the Veteran's joint disabilities, including  "repetitive activities to the damaged joint such as squatting or twisting." This particular risk factor is seemingly what the private physicians are alluding to in their rationale by describing an altered gait and decrease in coordination and balance that created excess wear and strain on his hip and knees.  To the extent the March 2015 VA examiner referenced a medical study suggesting arthritis in one joint cannot cause arthritis in another, the VA examiner did not adequately address the specific findings of Dr. J.J.C. and Dr. C.K., as they relate to this Veteran, nor did she reconcile such findings with the opinion of the August 2010 QTC examiner, who by indicating his negative nexus opinion could change with the submission of additional medical evidence noting treatment for the back, knees and hip, implied that a secondary relationship is indeed possible. 

In weighing the probative values of these opinions, both for and against the Veteran's claims, the Board finds that the evidence is at least in relative equipoise.  On this basis, the Board resolves reasonable doubt in the Veteran's favor and grants service connection for the right hip disability, right knee disability, and left knee disability as proximately caused by his service-connected back disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a), 3.310 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").


ORDER

Service connection for right hip degenerative joint disease is granted.

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease is granted.



REMAND

After implementing the Board's decision to grant service connection for a right hip disability, right knee disability, and left knee disability, and accomplishing any additional notification and/or development deemed warranted, the issue of entitlement to a TDIU should be adjudicated in light of all the evidence of record, considering additional occupation impairment caused by the right hip and bilateral knee disabilities, along with his service-connected lumbosacral degenerative joint disease. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. After the completion of any additional development
deemed necessary, the RO should adjudicate the claim for TDIU. If it is determined that the Veteran's 
service-connected disability picture fails to meet the combined rating percentage standards under 38 C.F.R. 
§ 4.16(a), and unemployability due to service-connected disabilities is shown by the record, the issue of entitlement to TDIU should be referred to the Director of Compensation under the provisions of 38 C.F.R. § 4.16(b) for extraschedular consideration.

2. If TDIU remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


